                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                   AT OWENSBORO
                            CIVIL ACTION NO. 4:20CV-4-JHM

ELIJAH M. LANDON                                                                     PLAINTIFF

v.

THOMAS VALLANDINGHAM                                                               DEFENDANT

                                 MEMORANDUM OPINION

       Plaintiff Elijah M. Landon filed this pro se action proceeding in forma pauperis. This

matter is now before the Court on an initial review of the complaint pursuant to 28 U.S.C.

§ 1915(e) and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other

grounds by Jones v. Bock, 549 U.S. 199 (2007). For the reasons that follow, the instant action

will be dismissed.

                                                 I.

       At the outset, the Court notes that in the complaint Plaintiff Elijah M. Landon lists

additional Plaintiffs--“D.F.L. (Minor Daughter)”; “Ramonda Payne and Minor Daughter [LB]”;

and “The Landon Family.” However, Plaintiff Elijah M. Landon is the only Plaintiff to sign the

complaint, and, as a non-lawyer, he is not permitted to appear on behalf of others. See, e.g.,

Shepherd v. Wellman, 313 F.3d 963, 970 (6th Cir. 2002) (“pro se” means to appear for one’s

self; thus, one person may not appear on another person’s behalf in the other’s cause).

Moreover, “parents cannot appear pro se on behalf of their minor children because a minor’s

personal cause of action is her own and does not belong to her parent or representative.” Id.

(citing Cheung v. Youth Orchestra Found. of Buffalo, Inc., 906 F.2d 59, 61 (2d Cir. 1990)).
Therefore, Plaintiff Elijah M. Landon (hereinafter “Plaintiff”) is the only proper plaintiff to this

action.1

         In the complaint, Plaintiff states the basis for federal court jurisdiction is “Federal

Question, Under 28 U.S.C. § 1331, and the United States Constitution. Assault, Libel and

Slander, KRS Chapter 411.045.” Under the heading “Claims,” Plaintiff states, “KRS Chapter

411.045[;] 42 U.S.C. Section 1983[;] 28 U.S.C. Section 1331[;] U.S. Constitutional Rights 1-14[;

and] Civil Rights.” He identifies all parties as residents of Kentucky.

         Plaintiff sues Defendant Thomas Vallandingham, an attorney who apparently represents

the mother of Plaintiff’s minor child in a state-court custody matter. Plaintiff alleges that his

visitation with his minor daughter was suspended “due to Defendant having a hearing with the

full knowledge that the Paternal Grandfather Rustin Don Landon a Vietnam Veteran was in ICU

unresponsive.” He states that Defendant “sent a letter from his office on March 14th, 2019 while

Mr. Landon was in ICU and made threats and stated Plaintiff Elijah Landon is mentally unstable

and his office staff (a secretary) feared for their safety.” He states, “Defendant has and continues

to commit, fraud, defamation, slander and libel against the Plaintiff(s).” Plaintiff further asserts

as follows:

         Defendant has told and continues to tell vindictive and malicious lies to keep the
         Plaintiff Father from his constitutionally protected rights as a parent. Plaintiffs
         have the recording of that visit informing the office staff (ONE SECRETARY)
         that the court date has changed and Mr Landon was in ICU. Defendant’s
         response via email was “He” (not the Judge nor the scheduling case worker) but
         “He” didn’t want to reschedule. His malicious lies and vindictive statements all
         on personal recordings. Emails a letter from his office have this assault of
         character, slanderous and blatant lies, that Defendant knows to be lies has caused
         emotional distress, mental anguish and irreparable injury to all the Plaintiff’s.




1
  Even if the other listed Plaintiffs were proper parties to the action, however, their claims would be dismissed for
the reasons stated herein.

                                                           2
Plaintiff maintains that his minor daughter “cries because she misses her Daddy.” He states,

“The Plaintiff, was the full time caregiver.” He asserts that Defendant has stated that Plaintiff

“can not have custody, ‘He is disabled[.]’”

       As relief, Plaintiff seeks compensatory and punitive damages and “a complete retraction

of the false vindictive lies and an apology to the family for the emotional distress and mental

anguish caused by Defendant, Vallandingham.”

                                                  II.

       Because Plaintiff is proceeding in forma pauperis, this Court must review the instant

action. 28 U.S.C. § 1915(e); McGore, 114 F.3d at 608-09. Upon review, the Court must dismiss

a case at any time if it determines that an action is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. See 28 U.S.C. § 1915(e)(2)(B). This Court recognizes that pro se pleadings are

to be held to a less stringent standard than formal pleadings drafted by lawyers. Haines v.

Kerner, 404 U.S. 519 (1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991). However, the

duty “does not require us to conjure up unpled allegations.” McDonald v. Hall, 610 F.2d 16, 19

(1st Cir. 1979).

       Plaintiff alleges violation of 42 U.S.C. § 1983, as well as violations of his constitutional

and civil rights. A claim for violation of constitutional or civil rights must be brought under

§ 1983. See Thomas v. Shipka, 818 F.2d 496, 500 (6th Cir. 1987), vacated and remanded on

other grounds, 488 U.S. 1036 (1989) (“[I]t is unnecessary and needlessly redundant to imply a

cause of action arising directly under the Constitution where Congress has already provided a

statutory remedy of equal effectiveness through which the plaintiff could have vindicated her




                                                   3
constitutional rights.”). Therefore, the Court must construe all of Plaintiff’s allegations of

violations of his rights as brought under § 1983.

       Section 1983 creates a cause of action against any person who, under color of state law,

causes the deprivation of a right secured by the Constitution or the laws of the United States. A

claim under § 1983 must therefore allege two elements: (1) the deprivation of federal statutory

or constitutional rights by (2) a person acting under color of state law. West v. Atkins, 487 U.S.

42, 48 (1988); Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th Cir 2001). Absent either

element, no § 1983 claim exists. Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       It is firmly established that an attorney representing a party in a case does not act under

color of state law for purposes of § 1983. Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981);

Otworth v. Vanderploeg, 61 F. App’x 163, 165 (6th Cir. 2003) (“A lawyer representing a client

is not, by virtue of being an officer of the court, a state actor under color of state law within the

meaning of § 1983.”). Because Defendant is not a state actor, he cannot be sued under § 1983,

and all federal claims must be dismissed for failure to state a claim upon which relief may be

granted.

       Plaintiff also alleges a claim under 28 U.S.C. § 1331. That statute pertains to federal

question jurisdiction and does not create a separate cause of action.

       To the extent that Plaintiff alleges state-law claims for assault, libel, slander, fraud,

violation of Kentucky statute, or any other state-law claims, this Court lacks subject-matter

jurisdiction over the state-law claims as there is not complete diversity of citizenship since

Plaintiff and Defendant are both citizens of Kentucky. See 28 U.S.C. § 1332. Further, the Court

declines to exercise its supplemental jurisdiction over Plaintiff’s state-law claims. See 28 U.S.C.

§ 1367(c)(3). Those claims will be dismissed without prejudice.



                                                    4
         A separate Order dismissing the action will be entered consistent with this Memorandum

Opinion.

Date:    March 10, 2020




cc:     Plaintiff, pro se
        Defendant
4414.010




                                                5
